Per curiam.
Following a hearing before a special master under Bar Rule 4-106, the special master recommended that the respondent, Marc Edward Aeree, be suspended from the practice of law for six months, based on his guilty plea in the United States District Court for the Northern District of Georgia to the misdemeanor of bank larceny, 18 USC § 2113 (b). Before this Court, Aeree contends that a public reprimand is the appropriate level of discipline, and the State Bar contends that disbarment is appropriate.
It is clear that Aeree has engaged in grave misconduct. By filing statements with lenders that were false by omission, Aeree enabled a loan transaction to proceed that otherwise would not have proceeded if he had been truthful. Although Aeree did not benefit from the loan transaction except for the attorney fees he received, the lenders lost their investment. Because of the severity of Acree’s misconduct, a misdemeanor involving moral turpitude, we reject Acree’s contention that a public reprimand is appropriate, as well as the special master’s recommendation of only a six-month suspension. We also reject as too severe the State Bar’s contention that disbarment is the appropriate level of discipline. Balancing the severity of Acree’s conduct with the mitigating factors that are present — that Aeree does not have a prior disciplinary infraction; that he has a solid record of supporting and serving his community; and that he has built an outstanding reputation for integrity both in the legal community and the community at large1 — we conclude that a two-year suspension is the appropriate level of discipline. Further, in two recent similar cases, this Court has ordered suspensions of two years2 and three years.3 For these reasons, this Court suspends Aeree from the practice of law for two years. Aeree is reminded of his duties and responsibilities under Bar Rule 4-219 to notify any clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of this Rule.

*58
Two-year suspension.


All the Justices concur, except Benham, C. J, Hunstein and Thompson, JJ, who dissent.


 See ABA Standards for Imposing Lawyer Sanctions (1991), Standard 9.32 (a), (g).


 In re Lenoir, 265 Ga. 403 (456 SE2d 584) (1995).


 In re Washburn 266 Ga. 50 (464 SE2d 192) (1995).